Citation Nr: 0320760	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  02-05 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for non-alcoholic 
steatohepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by which 
the RO denied service connection for stomach polyps and a 
liver disability.  While the veteran perfected an appeal as 
to both issues, because the RO granted service connection for 
multiple antral polyps in September 2002, that issue is no 
longer before the Board.  (By an October 2002 statement, the 
veteran indicated that he accepted the RO's rating for 
stomach polyps.)


FINDING OF FACT

The veteran's non-alcoholic steatohepatitis has been made 
chronically worse by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for non-alcoholic steatohepatitis is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.102; 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his diabetes, hyperlipidemia, and 
arteriosclerotic heart disease or the medication taken for 
these conditions, exacerbated his non-alcoholic 
steatohepatitis.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

By a rating decision dated in December 1968 the RO granted 
service connection for diabetes mellitus.  In a February 1994 
rating decision the RO granted service connection for 
arteriosclerotic heart disease.  

Included in the claims file are three articles apparently 
obtained from the Internet.  The Board observes that it is 
unclear from the claims file how this evidence made its way 
into the record.  Likewise, it is not apparent whether the 
veteran was notified that the evidence was being considered 
in adjudicating his claim.  The evidence is not listed in the 
decisions and does not bear a VA date stamp.  Nevertheless, 
considering that the evidence is favorable to the veteran and 
that the Board is granting the benefit sought, it may not be 
said that this evidence or the Board's consideration of it, 
resulted in any prejudice to the veteran.  

The first article is titled, "Non-alcoholic Steatohepatitis:  
Another Disease of Affluence."  
<http://www.findarticles.com>  The issue is dated in May 
1999.  It seems that only two pages of the article were 
included in the claims file.  The article indicates that the 
term non-alcoholic steatohepatitis was coined in 1980 to 
describe "the pathological and clinical features of non-
alcoholic disease of the liver associated with the 
pathological features most commonly seen in alcoholic liver 
disease itself.  The article notes that about a third of 
those persons studied with the non-alcoholic steatohepatitis 
condition also had type 2 Diabetes, hyperlipidemia, or both.  
Non-alcoholic steatohepatitis features are also encountered 
as an adverse reaction to a few drugs-for example amiodarone 
and perhexiline.  

A second article is authored by Howard J. Worman, M.D., Fatty 
Liver, copyrighted in 2000 
<http://cpmcnet.columbia.edu/dept/gastrointestinal/fatty.html
>.  The article indicates that fatty liver is steatosis and 
fatty liver with liver inflammation is steatohepatitis.  It 
indicates that the factors that determine who will develop 
fatty liver are not known.  Patients with either fatty liver 
or steatohepatitis present to a physician with unexplained 
elevations in the serum aminotransferase activities.  

A third article published by The American Liver Foundation in 
1996, Non-alcoholic  Steatohepatitis, 
<http://www.gastro.com/liverpg/nash.htm>, relates that non-
alcoholic steatohepatitis is an inflammation of the liver 
associated with the accumulation of fat in the liver.  The 
article states that there is no known specific cause of non-
alcoholic steatohepatitis.  Yet, typically it appears in 
obese patients with excess sugar in the blood which may have 
been caused by diabetes mellitus.  The article notes that 
studies have reported patients outside of this group.  

In addition to these articles, the record includes three 
letters from the veteran's treating physician B.S., M.D., 
dated in December 1999, December 2000, and December 2001.  
The first of these indicates that B.S. diagnosed probable 
non-alcoholic steatohepatitis (fatty infiltration of the 
liver).  The second letter states that the veteran "is 
believed to have fatty infiltration of the liver-
characterized by elevated liver enzymes and increased hepatic 
echogenicity seen on ultrasound of the liver."  B.S. opines 
that this condition was worsened by diabetes mellitus and 
hyperlipidemia.  The third letter was responsive the RO's 
request that B.S. address whether the veteran had any signs 
of liver disease beyond elevated liver enzymes and increased 
hepatic echogenicity, whether the physician was confident of 
his non-alcoholic steatohepatitis diagnosis, whether it was 
as likely as not that the non-alcoholic steatohepatitis was 
proximately due to the diabetes or the veteran's medications, 
and whether the diabetes or medication had incrementally 
changed the non-alcoholic steatohepatitis.  In the third 
letter, B.S. stated that "The veteran is indeed believed to 
have non-alcoholic steatohepatitis (NASH)."  The physician 
wrote that the veteran did not have any specific signs or 
symptoms related to liver disease and had not undergone a 
liver biopsy to confirm the non-alcoholic steatohepatitis 
diagnosis.  The physician stated that he believed that the 
non-alcoholic steatohepatitis was worsened by the diabetes 
mellitus and hyperlipidemia.  

Service medical records include an entrance examination 
report dated in December 1963 showing no pertinent defects.  
A report of medical examination reflects the veteran was 
hospitalized in November 1967 for evaluation of elevated 
blood pressure.  The findings were noted as hypertension, 
borderline diabetes mellitus, and obesity.  

A VA examination report dated in December 1973 shows that the 
veteran denied jaundice or hospitalization for liver trouble, 
regular use of alcohol or indigestion.  The examination 
revealed that the liver was not palpable.  

There are numerous reports of chemical/laboratory analyses in 
the claims file covering a period from 1987 to 2002.  A 
January 1994 report shows the veteran had high levels of 
serum glutamic pyruvic transaminase (SGPT) in 1987, 1991 and 
1993, but low levels of serum glutamic oxaloacetic 
transaminase (SGOT) at each of those times.  There were 
normal readings of both SGPT and SGOT in 1989 and 1994.  LDH 
was normal at each of the testing times noted above.  A 
report dated in December 1993 shows normal readings for 
aspartate transaminase (AST [same as SGOT]).  At the time, 
the reading for "LDH-5" was considered high and it was 
noted that the greatest increase was in LDH-5.  The 
diagnostic possibilities included:  liver disease, skeletal 
muscle injury, prostate cancer, dermatomyositis, and skin 
disease.  Testing in May 1994 revealed normal levels for AST, 
but above-normal levels of LDH.  This situation remained the 
same in August 1994.  In November 1996 all three-alanine 
transaminase (ALT [SGPT]), AST, and LDH-were considered 
within normal limits.  Tests in March 1997 reflected normal 
levels of AST and LDH.  Nevertheless, in August 1999, while 
SGPT and LDH were normal, SGOT was high.  In September 1999, 
both SGOT and SGPT were considered high.  Lastly, a May 2002 
report seems to suggest somewhat high levels of AST and high 
levels of ALT.  

The veteran also provided testimony at a hearing before the 
RO in August 2002 and before the Board in February 2003.

The Board finds that service connection for non-alcoholic 
steatohepatitis is warranted as secondary to service-
connected diabetes because the evidence shows that the non-
alcoholic steatohepatitis was worsened by the diabetes.  
While the medical opinion from B.S., M.D. could be stated 
more strongly where the diagnosis is concerned-stating only 
that it is "probable" that the veteran has the disorder and 
that the veteran is "believed" to have the disorder-in the 
absence of contradictory evidence, it amounts to competent 
evidence as to the existence of a present disability of non-
alcoholic steatohepatitis.  In this regard, it is also 
significant than when asked to state whether he was confident 
of this diagnosis, the physician clearly repeated the 
diagnosis.  Furthermore, his proffered basis for arriving at 
this diagnosis-namely an increased hepatic echogenicity on 
ultrasound and elevated liver enzymes-is not contradicted by 
the remaining evidence of record.

Similarly, while it is possible to construe the examiner's 
letter so narrowly as to conclude that his statements refer 
in general to the nature of the medical disorder and not in 
particular to the veteran's condition, the Board believes 
such a construction fails to consider the context in which 
these letters were drafted.  Considering that B.S. apparently 
wrote these letters with the veteran's medical condition in 
mind, it is fair to conclude that B.S. was specifically 
referring to the veteran's diabetes and non-alcoholic 
steatohepatitis.  Furthermore, the treatises that made it 
into the record, at the least suggest a correlation between 
diabetes and non-alcoholic steatohepatitis.  Considering this 
evidence as a whole, and according the veteran the benefit of 
the doubt, the Board finds that the veteran's non-alcoholic 
steatohepatitis has been worsened by the diabetes mellitus.  
The claim is therefore granted.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), and the implementing regulations.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA-November 9, 
2000-or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA, among other things, modified 
VA's duties to notify and assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  

The veteran's application is considered complete.  
Furthermore, VA's duty to notify the veteran of the evidence 
needed to substantiate his claim has been satisfied by the 
rating decision, statement of the case, and supplemental 
statements of the case, as well as by letters dated in 
September 2000 and September 2001.  The September 2000 letter 
provided an in-depth explanation as to what was needed to 
substantiate the claim.  The September 2001 letter asked for 
additional evidence from the veteran.  The September 2002 
supplemental statement of the case presented the provisions 
of the VCAA and the implementing regulations such that the 
veteran was notified of whose obligation it was to obtain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b) (2002)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  No additional notice is required.  

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  There is no outstanding evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(c), (d) (2002)).  While a VA 
examination was not provided to the veteran regarding this 
matter, the Board finds that as the evidence is sufficient to 
fairly resolve the matter, a VA examination is not required.  
Moreover, given that the Board is granting the veteran's 
claim, further development of this claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). 


ORDER

Service-connected diabetes mellitus has made worse the 
veteran's non-alcoholic steatohepatitis; the appeal is 
granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

